Per Curiam:
The appeal herein is “ from so much of the .order * * * entered * * * on the 27th day of February, 1900, as denies defendants’ motion to resettle the order of February 14th, 1900, by modifying the terms therein imposed.”
We assume that what the defendant seeks is a modification of the terms imposed by the original order, but no appeal is taken therefrom, and we do not think that this question can be raised by appeal from so much of a subsequent order as denies the motion for a resettlement of the original order.
The appeal accordingly should be dismissed, with ten dollars costs and disbursements.
Present —Van Brunt, P. J., Barrett, Rumsey, O’Brien and Ingraham, JJ.
Appeal dismissed, with ten dollars costs and disbursements.